DETAILED ACTION
Amended claims 1 and 4-19 of U.S. Application No. 16/935,239 filed 09/20/2021 are presented for examination.

Allowable Subject Matter
Claims 1 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal display device including a plurality of pixels arranged in a matrix shape including a plurality of rows and a plurality of columns, the liquid crystal display device comprising: an active matrix substrate; a counter substrate facing the active matrix substrate; and a liquid crystal layer provided between the active matrix substrate and the counter substrate, wherein the active matrix substrate includes a first substrate, an oxide semiconductor TFT supported by the first substrate, disposed in each of the plurality of pixels, and including an oxide semiconductor layer, a gate insulating layer provided on the oxide semiconductor layer, and a gate electrode facing the oxide semiconductor layer with the gate insulating layer interposed therebetween, a plurality of gate wiring lines formed of the same conductive film as the gate electrode and extending in a row direction, a plurality of source wiring lines extending in a column direction and positioned closer to the first substrate than to the plurality of gate wiring lines, an interlayer insulating layer covering the plurality of gate wiring lines and the oxide semiconductor TFT, and a first alignment film that comes into contact with the liquid crystal layer, Application No. 16/935,239September 20, 2021Reply to the Office Action dated June 24, 2021Page 3 of 12the counter substrate includes a second substrate, a columnar spacer  provided on the second substrate, and a second alignment film that comes into contact with the liquid crystal layer, the columnar spacer is disposed in an intersecting region where any one of the plurality of gate wiring lines and any one of the plurality of source wiring lines intersect, and a front face of the active matrix substrate on the liquid crystal layer side includes a first ridge overlapping one of the plurality of gate wiring lines and extending along the one of the 
Regarding claim 1, Kim et al (U.S. PGPub No. 2017/0285393) teaches a liquid crystal display device (Figs 1 and 2) including a plurality of pixels (PEn) arranged in a matrix shape including a plurality of rows and a plurality of columns, the liquid crystal display device comprising: an active matrix substrate (Fig 2, 100); a counter substrate (200) facing the active matrix substrate; and a liquid crystal layer (300) provided between the active matrix substrate and the counter substrate, wherein the active matrix substrate includes a first substrate (110), an oxide semiconductor TFT (T) supported by the first substrate, disposed in each of the plurality of pixels (Fig 1), and including an oxide semiconductor layer (Fig 2; SM; para 0101), a gate insulating layer (150) provided on the oxide semiconductor layer, and a gate electrode (GE) facing the oxide semiconductor layer with the gate insulating layer interposed therebetween, a plurality of gate wiring lines (Fig 1, GLn) formed of the same conductive film as the gate electrode and extending in a row direction, a plurality of source wiring lines (DL) extending in a column direction and positioned closer to the first substrate than to the plurality of gate wiring lines (Fig 2, DL), an interlayer insulating layer (160) covering the plurality of gate wiring lines and the oxide semiconductor TFT, and a first alignment film (para 0109) that comes into contact with the liquid crystal layer, the counter substrate includes a second substrate (210), and a second alignment film (para 0091) that comes into contact with the liquid crystal layer.

Tae et al (U.S. PGPub No. 2019/0196257) teaches a front face of the active matrix substrate (Fig 11) on the liquid crystal layer side (LC) includes a first ridge (Figs 11 and 17, 191) overlapping one of the plurality of gate wiring lines (GE1; para 0094 lines 1-3; Fig 17, GL) and extending along the one of the plurality of gate wiring lines when viewed from a normal direction of a display surface, a plurality of second ridges (Figs 17 and 18, 192) overlapping one of the plurality of source wiring lines (DL) when viewed from the normal direction of the display surface. 
However, neither Kim, Sonoda, nor Tae, teach or suggest, the specific limitations of “the columnar spacer is in contact with the first ridge, the plurality of second ridges are located adjacent to each other with the first ridge provided between the plurality of second ridges, and a height of each of the plurality of second ridges is greater than a height of the first ridge” nor would it have been obvious to do so in combination. 
Clams 4-19 are also allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/28/2021